In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated October 17, 1996, as denied their motion for leave to amend the complaint to assert a cause of action to recover damages for wrongful death.
Ordered that the order is reversed insofar as appealed from, with one bill of costs payable by the respondents appearing separately and filing separate briefs, and the plaintiffs’ motion is granted.
The Supreme Court improvidently exercised its discretion in denying the plaintiffs’ motion for leave to amend the complaint to assert a cause of action to recover damages for wrongful death. The motion was adequately “supported by competent medical proof of the causal connection between the alleged negligence and the death of the original plaintiff” (Kordonsky v Andrst, 172 AD2d 497, 498; see, Harris v St. John’s Episcopal Hosp., 202 AD2d 392; Sweeney v Henry F. Gardstein, Jr., M.D., P. C., 160 AD2d 1002; Buono v Victory Mem. Hosp., 151 AD2d 633). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.